ITEMID: 001-61611
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF LAUKKANEN AND MANNINEN v. FINLAND
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6-1+6-3-d
JUDGES: Nicolas Bratza
TEXT: 8. The applicants were born in 1953 and 1955 respectively and live in Riihimäki and Lahti, respectively.
9. The applicants were charged before the District Court (käräjäoikeus, tingsrätt) of Lahti; the first applicant with unauthorised use of a motor vehicle and driving without a licence and the second applicant with unauthorised use of a motor vehicle, among other offences. The applicants were represented before the District Court by legal counsel.
10. At the hearing before the District Court, on 10 September 1997, the public prosecutor called an eyewitness, N., a police officer. He had recognised the applicants and had seen them enter a car that was later reported stolen. When the witness gave evidence it appeared that there might have been other police officers in the area. The witness refused to answer some questions about his whereabouts when observing the applicants and also declined to confirm whether there had been other officers in the area, since he had been assigned to another operation not related to the applicants’ actions. The witness testified that he had recognised the applicants since he had met them before during pre-trial investigations. He had seen the first applicant enter the car by opening the door from the driver’s side. The second applicant had arrived a little later and had entered the car, and the car had left. The witness had seen its registration plate and remembered that it had contained the same digit three times.
11. The applicants denied the charges against them, explaining they did not know anything about the incident they were accused of. They also stated to the District Court that they wished to be informed of the identity of the police officers witness N. had mentioned in order to be able to call them as witnesses.
12. The District Court convicted the applicants on 10 September 1997 of unauthorised use of a motor vehicle, among other offences, and sentenced the first applicant to sixty days’ and the second applicant to six months’ imprisonment. In so far as the judgment concerned the offences referred to above, the court based itself on the testimony of the eyewitness. There was no other evidence.
13. The applicants appealed to the Court of Appeal (hovioikeus, hovrätt) of Kouvola, arguing that they should not have been convicted on the basis of the testimony of one eyewitness, since it would have been possible to hear the police officers who had been in the area at the same time. The applicants demanded a chance to hear those police officers as witnesses, requesting an oral hearing to be held before the Court of Appeal or that the case be referred back to the District Court for a re-hearing. They stressed that the names of those police officers had not been known until the public prosecutor gave his answer to the applicants’ appeal to the Court of Appeal. After the hearing at the District Court the public prosecutor had established that the two police officers had been in the area but had not observed the incident.
14. The public prosecutor submitted his observations on the applicants’ appeal to the Court of Appeal on 16 January 1998. In his observations he revealed the identity of the proposed witnesses in question. He objected to the hearing of those witnesses and to the applicants’ request to refer the case back to the District Court. He stated that he had, on 15 January 1998, discussed the case with both officers who had told him that they had seen the applicants in the area but had not made any observations concerning the unauthorised use of the vehicle. The public prosecutor stated that the applicants had been able to question witness N., whereas the two other officers could not be considered as witnesses who would give evidence on the applicants’ behalf within the meaning of Article 6 § 3 (d) of the Convention.
15. The applicants were provided with an opportunity to submit written comments on the prosecutor’s observations. The first applicant asserted, inter alia, that he must be afforded a right to obtain answers from N. to the questions he had put to him, and a right to hear the above-mentioned two police officers as witnesses. The second applicant argued that the public prosecutor’s statement about his conversations with the police officers in question was not comparable to their being heard as witnesses before a court. He noted that the applicants could have had other questions put to them than those put by the prosecutor.
16. On 29 September 1998 the Court of Appeal upheld the District Court’s judgment, rejecting the applicants’ request for an oral hearing and the request to refer the case back to the District Court. It found, in accordance with the Code of Judicial Procedure Act (Chapter 25, section 14, subsection 3), that the applicants had failed to state what they intended to prove by the witness evidence proposed. It also recalled, according to the same Act (Chapter 17, section 7), that a court must not allow irrelevant evidence to be presented. The Court of Appeal also rejected the request to hear N. again as, in its view, additional questions would not bring any further clarification to the case.
17. On 1 February 1999, the Supreme Court refused the applicants leave to appeal.
18. According to Chapter 25, Section 14(3), of the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalken) as in force at the relevant time, in his appeal to a Court of Appeal an appellant must identify the evidence to be relied on and the facts to be proved by that evidence. According to Chapter 17, Section 7, of that same Act, a court must not allow irrelevant evidence to be presented.
19. According to Chapter 17, Section 8, of the Code of Judicial Procedure, the parties must obtain the necessary evidence. A court may also, when considered necessary, decide to obtain evidence on its own initiative.
20. According to Section 44 of the Police Act (poliisilaki, polislagen), a member of the police force, when heard as a witness or otherwise, is not under an obligation to disclose “tactical or technical matters” which are covered by secrecy.
21. According to the reservation made by Finland in accordance with Article 64 of the Convention, as in force at the relevant time, Finland could not guarantee a right to an oral hearing in so far as the Finnish laws at the time of the events at issue did not provide such a right. This applied, inter alia, to proceedings before the Courts of Appeal in accordance with Chapter 26 Section 7 of the Code of Judicial Procedure.
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
6-3
NON_VIOLATED_BULLETPOINTS: 6-3-d
